Citation Nr: 0911057	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right hip 
arthritis, claimed as secondary to service-connected left 
knee arthritis.

2.  Entitlement to an initial compensable rating prior to 
October 3, 2006 and an increased rating greater than 10 
percent from October 3, 2006 for patellofemoral pain 
syndrome, right knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and November 2007 
Regional Office (RO) in St. Louis, Missouri rating decision.

The November 2006 rating decision denied the claim for 
service connection for right hip arthritis, claimed as 
secondary to service-connected left knee arthritis.  The 
Board notes that the November 2006 rating decision also 
granted service connection for patellofemoral pain syndrome, 
right knee, and assigned a 0 percent disability rating 
effective January 20, 2006, which corresponds to the date of 
receipt of his compensation claim.  This rating was increased 
to 10 percent in the November 2007 rating decision, effective 
October 3, 2006.  As the RO did not assign the maximum 
disability rating possible, the matter of entitlement to an 
initial compensable rating from January 20, 2006 to October 
3, 2006, and an increased disability rating on and after 
October 3, 2006, remains before the Board.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The Veteran completed a VA Form 21-4138, Statement in Support 
of Claim, dated in November 2007, wherein he requested a 
personal hearing with a local Decision Review Officer.  
However, the Veteran withdrew his personal hearing request in 
a separate VA Form 21-4138, dated in April 2008.  Thus, this 
matter is properly before the Board.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current right hip 
arthritis developed secondary to his service-connected left 
knee arthritis.

2.  The competent medical evidence for the Veteran's service-
connected patellofemoral pain syndrome, right knee, shows 
symptoms consistent throughout the appellate timeframe of 
pain, stiffness, tenderness, fatigue, weakness, lack of 
endurance, slow gait, and difficulty with repetitive 
kneeling, squatting, climbing, and running. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his right hip 
arthritis was proximately caused by the service-connected 
left knee disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008); 38 C.F.R. §  3.310(a) (2006).

2.  From January 20, 2006, to October 3, 2006, the criteria 
for a disability rating of 10 percent for patellofemoral pain 
syndrome, right knee, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003 and 5262 (2008).

3.  The criteria for a disability rating greater than 10 
percent for patellofemoral pain syndrome, right knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003 and 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased rating 
for patellofemoral pain syndrome, right knee, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  In 
light of the favorable decision herein as to entitlement to 
service connection for his right hip arthritis, claimed as 
secondary to service-connected left knee arthritis, the Board 
finds that any deficiencies in notice as to this issue were 
not prejudicial to the Veteran.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decisions 
granting service connection for right knee disability, the RO 
issued a notice letter in March 2006 fully satisfying the 
duty to notify provisions as to that claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.

July 2006, August 2006, and July 2008 letters explained to 
the Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).  Nevertheless, a July 2008 letter satisfied the above 
requirements.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

With regards to the Veteran's claim for an increased rating 
for his right knee condition, where the evidence of record 
does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  The Veteran's December 2007 and September 
2006 VA examination reports are thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Therefore, the 
examinations in this case provide an adequate record upon 
which to base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish direct service connection for a disorder there 
must be: (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  Service connection, furthermore, may 
be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

The Veteran was service connected for a left knee disability 
in January 1989.  The Veteran claims that his service-
connected left knee disability caused or aggravated his 
current right hip disability.  Specifically, the Veteran 
alleges that his left knee disability affected his gait, 
which caused the Veteran's current right hip disability.  VA 
and private medical records confirm that the Veteran has a 
current diagnosis of arthritis of the right hip.  

The crucial inquiry, therefore, is whether the Veteran's 
current right hip disability is proximately due to or the 
result of his service-connected left knee disability.  The 
Board notes that there are conflicting medical opinions of 
record.  

The Board observes initially a September 2006 VA examination 
wherein the examiner discussed causation of the Veteran's 
right hip arthritis.  The examiner noted a normal gait during 
the examination, but concluded, "It is as likely as not that 
the right knee, right hip, and left hip strain is associated 
with the left knee condition in the sense that lower 
extremity joint dysfunction can affect other joints in the 
lower extremities."  

Following the September 2006 VA examination opinion, the RO 
requested a VA orthopedist review the claims file.  The 
October 2006 VA orthopedist opinion was based on 
consideration of the September 2006 VA examination, the 
entire claims file, and the Veteran's private treatment 
records.  The orthopedist discussed in detail the Veteran's 
left knee history, stressing that in December 2004 there was 
a noted varus deformity, but that by April 2006 there was no 
noted deformity.  Moreover, the orthopedist noted no 
indication in any VA or private treatment records of a limp 
or other gait abnormality that would indicate the Veteran was 
favoring his left knee and, consequently, putting increased 
pressure on his right hip.  Indeed, all of the multiple 
treatment records referring to the Veteran's gait stated that 
the gait was normal.  The VA orthopedist considered the 
Veteran's September 2006 x-ray of the left knee, which showed 
mild to moderate medial compartment arthritis, but not severe 
degenerative arthritis.  The September 2006 x-ray of the 
right hip showed "slight" arthritis.  As to whether the 
Veteran's left knee condition caused or aggravated his right 
hip condition, the VA orthopedist concluded:

It is mere speculation that the veterans [sic] left 
knee would cause this mild arthritic condition.  
There is no gait disturbance that has been 
described.  One can only speculate as to when the 
degenerative change in the right hip began.  
Further, these changes generally take years to 
develop and the hip complaints, based upon the 
outside medical records, had only been complained 
of, according to outside orthopedists [sic] 
records, in March of 2006.

Therefore, it is only speculation on the part of 
this reviewer to say that the left knee condition 
either caused or aggravated the right hip.  And in 
employing this speculation I would then have to say 
that it is less likely than not that the left knee 
caused the right hip problem or made it worse.

In December 2007, the VA orthopedist who provided the October 
2006 opinion discussed above conducted a second VA 
examination.  In this case, however, the RO requested an 
opinion as to whether the Veteran's right hip disability was 
caused or aggravated by his right knee condition.  Thus, the 
resulting opinion is of limited probative value to the 
current analysis.  The Board notes, however, the VA 
orthopedist again noted no report of a limp or other gait 
disturbance in the Veteran's treatment records.  During 
examination, moreover, the orthopedist observed no limp as 
the Veteran entered the examination room or when he walked 
down the hall.  Contemporaneous x-rays were consistent with 
prior x-rays showing mild arthritis of the right hip.  X-rays 
of the left knee also showed no changes.  Thus, there is no 
evidence to suggest that the VA orthopedist's opinion as to a 
link between the left knee and right hip would have changed 
based on the findings of the December 2007 VA examination, as 
the Veteran's condition had not changed from the time of the 
October 2006 opinion.

In support of his claim, the Veteran has submitted two 
letters from his private treating medical professionals 
discussing a link between his left knee disability and right 
hip arthritis.  In an April 2008 letter, a private physician 
noted that the Veteran was walking without assistive device.  
The physician did not note a limp or otherwise affected gait.  
The physician concluded:

As far as what causes the [right] hip to become 
arthritic, I think if he did have an injury to his 
knee it could cause him to walk abnormally and put 
more strain on his hip.  Whether this caused him to 
develop arthritis or not, there is no way to know 
for certain but if he is walking abnormally he 
could definitely put more strain on his right hip 
from his left knee being in bad shape and having a 
significant amount of arthritis in it.

The second letter from a private treating medical 
professional, dated in August 2008, notes the Veteran's left 
knee and right knee disabilities.  "Subsequent to his left 
knee arthritis, [the Veteran] has developed arthritis in his 
right hip.  It is our opinion that [the Veteran's] right hip 
condition is likely a result of having the long term severe 
left knee osteoarthritis."  The treating professional based 
her opinion on the absence of "other known risk factors that 
could have resulted in the osteoarthritis found to be in his 
right hip."  

The Board finds the October 2006 VA orthopedist's opinion 
credible and probative.  The VA orthopedist extensively 
outlined the Veteran's left knee and right hip histories, 
based on VA examination, the claims file, and private 
treatment records.  Moreover, the VA orthopedist provided 
multiple bases and a detailed rationale for his conclusion, 
including the absence of a limp or other gait disturbance and 
the uncertain temporal basis for linking the left knee and 
right hip conditions.  

The Board, however, also finds the September 2006 VA 
examination report and the Veteran's private treatment 
letters credible and probative.  The Board notes that the 
April 2008 private treatment letter is of more limited 
probative value than the others, as it provides some 
rationale, but the opinion stated therein is couched in 
general and hypothetical language.  See Bostain v. West, 11 
Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical opinions that are speculative, 
general or inconclusive in nature, cannot support a claim).  

The September 2006 VA examination report and the August 2008 
private treatment opinion, by contrast, both unequivocally 
opine that the Veteran's current right hip condition is the 
result of his service-connected left knee condition.  Both 
opinions provide a basis for their opinion.  The September 
2006 VA examination report notes that dysfunction in one 
lower extremity joint often affects other lower extremity 
joints.  The August 2008 private treatment opinion notes the 
absence of any other risk factors that could account for the 
Veteran's current right hip arthritis.  Although the there is 
no evidence that the private opinion examined the claims file 
before rendering an opinion, the basis is consistent with the 
September 2006 VA examination, which was based on a review of 
the claims file. 

In summary, there are conflicting medical opinions of record 
that are competent and probative.  These opinions rely on a 
basis and rationale discussed therein.  In light of these 
conflicting medical opinions, the Board concludes that the 
evidence is at least in relative equipoise as to whether the 
Veteran's current right hip arthritis was caused by his 
service-connected left knee arthritis.  When the totality of 
the evidence supports the Veteran's claims or is in relative 
equipoise, the Veteran prevails on his claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved 
reasonable doubt in favor of the Veteran, the Board concludes 
service connection is warranted.

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Initially, the RO granted service connection for the 
Veteran's right knee condition and assigned a 0 percent 
rating, effective January 20, 2006.  In a November 2007 
rating decision, however, the RO increased the Veteran's 
right knee disability rating from 0 percent to 10 percent, 
effective October 3, 2006.  This effective date was assigned 
by the RO because it corresponds to the date of a treatment 
record in which it was determined that the Veteran required 
pain injections in the right knee.

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  That is, regardless of the time 
period or regulations examined, VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999). 

The Veteran's right knee disorder is rated under Diagnostic 
Code 5262.  Diagnostic Code 5262 provides ratings based on 
impairment of the tibia and fibula.  Malunion of the tibia 
and fibula with slight knee or ankle disability is rated 10 
percent disabling; malunion of the tibia and fibula with 
moderate knee or ankle disability is rated 20 percent 
disabling; and malunion of the tibia and fibula with marked 
knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, 
DC 5262 (2008).  The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).

With respect to his right knee, the Veteran throughout the 
entire appellate timeframe complains primarily of pain, but 
also stiffness, tenderness, fatigue, weakness, lack of 
endurance, slow gait, and difficulty with repetitive 
kneeling, squatting, climbing, and running.  The Veteran's 
injury to his right knee is secondary to his service-
connected left knee disability.  The Veteran first complained 
of right knee pain to his private physician in January 2006, 
although at that time he stated the right knee had been 
painful for "several years."  After reporting the condition 
January 2006, the Veteran underwent VA examinations in 
September 2006 and December 2007 and regular treatment with 
his private treating professionals.

The results of these examinations and treatment indicated no 
laxity, no dislocation or subluxation of the right knee, no 
edema or effusion, no locking, and no lateral instability.  
No medical records indicate impairment of the tibia and 
fibula, with loose motion requiring a brace.  X-rays have not 
revealed arthritis of the right knee.  An April 2006 MRI 
noted intrasubstance signal change at the posterior horn of 
the medial meniscus, but no tears.  A VA orthopedist opined 
in October 2006 and December 2007 that the MRI results "in a 
man this age is not at all uncommon and is not an indication 
of any ongoing or progressive specific disease and does not 
necessarily cause pain and is no indication for any 
surgery."    

The RO's rating decision dated in November 2007 increased the 
rating of the Veteran's right knee from 0 percent to 10 
percent and assigned an effective date of October 3, 2006, 
rather than the date the claim was filed January 20, 2006.  
The Board notes that the Veteran's symptoms as reported and 
observed with respect to his right knee have been consistent 
throughout the appellate timeframe.  As such, staged ratings 
are not appropriate for the Veteran's right knee condition.  
Cf. Fenderson, supra.  Therefore, assignment of an initial 
compensable rating of 10 percent from January 20, 2006 to 
October 3, 2006 is warranted.

With respect to the applicability of a disability rating in 
excess of 10 percent, the Board notes initially that the 
Veteran's disability rating is currently awarded under 
diagnostic code 5262.  The Board notes, however, that neither 
the rating decision nor the medical record reflects a 
diagnosis of a malunion of the tibia and fibula or any loose 
motion therein requiring a brace.  

Based on the VA examinations and private treatment records 
finding of no malunion of the fibula and tibia with moderate 
knee or ankle disability, as there is no evidence of loose 
motion or the use of a brace on the right knee, the Board 
concludes that the Veteran's right knee disability does not 
warrant a higher rating under Diagnostic Code 5262.

The Board recognizes that the medical evidence shows at least 
some impairment of right knee function.  For example, his 
December 2007 VA examination reflected a limitation of joint 
function causing pain, fatigability, weakness, and lack of 
endurance.  At different examinations, the Veteran's right 
knee has also shown a limitation of flexion between 120 and 
135 degrees.  In general, evaluation of a service-connected 
disability involving a joint requires adequate consideration 
of functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.  

The November 2007 rating decision based the increased rating 
on several injections for pain the Veteran had received in 
his right knee.  Although rated under Diagnostic Code 5262, 
the Veteran's increased rating was based on his documented 
treatment for symptoms of pain because, as discussed above, 
he has not been diagnosed with malunion of the tibia and 
fibula, with loose motion requiring a brace, as required 
under DC 5262.  Thus, the RO appears to have assigned the 10 
percent rating in accordance with DeLuca by attempting to 
compensate the Veteran for his complaints of pain and 
functional loss under DC 5262, despite the absence of 
malunion of the tibia and fibula, with loose motion requiring 
a brace.  

Osteoarthritis is rated analogous to degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a.

Complaints of painful motion are consistent throughout past 
medical records; however, there is inconsistent evidence of 
arthritis of the right knee.  A May 2006 report of an MRI of 
the Veteran's right knee, for example, makes no note of 
arthritis.  In January 2007, however, the Veteran's private 
physician noted x-rays showing "some" arthritis of the 
right knee.  In December 2007, a VA orthopedist found no 
evidence of degenerative joint disease (osteoarthritis) in a 
current x-ray of the Veteran's right knee.  Even assuming a 
diagnosis of arthritis, solely for the purpose of this 
decision, the medical evidence of record does not document 
right knee motion limited to a degree warranting assignment 
of a compensable rating pursuant to Diagnostic Codes 5260 or 
5261.  In particular, in the December 2007 VA examination, 
the Veteran had nearly full range of motion for the right 
knee, specifically zero degrees of extension and 135 degrees 
of flexion.  In the September 2006 VA examination, the 
Veteran had full range of motion of the right knee.  Private 
examination in January 2006 revealed flexion limited to 120 
degrees and in January 2007 of approximately 130 to 135 
degrees.  No examination in the claims file revealed 
limitation of right knee motion sufficient to warrant an 
increased or additional rating pursuant to Diagnostic Codes 
5260 or 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
Veteran's current 10 percent rating under DC 5262, as 
discussed above, is based on limitation of motion due to pain 
and a separate rating under DC 5003 would be for the same 
symptomatology.  As separate ratings may not be assigned for 
the same symptomatology, a separate 10 percent rating under 
DC 5003 for the Veteran's limitation of motion based on pain 
is not warranted in this case.  

In addition, no higher or alternative rating under a 
different Diagnostic Code can be applied.  The Board notes 
that there are other Diagnostic Codes relating to knee 
disorders, such as Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5257 (subluxation or lateral 
instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (removal of semilunar 
cartilage, symptomatic), and Diagnostic Code 5263 (for genu 
recurvatum).  

The Veteran's right knee disability is not manifested by 
subluxation or lateral instability of the right knee or genu 
recurvatum.  There is no medical evidence of semilunar 
cartilage either displaced or removed.  Moreover, there is no 
medical evidence of frequent episodes of effusion into the 
joint.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his right knee with only slight limitation of motion, so it 
is clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the Veteran's right knee 
disability.

The Board concludes that the evidence supports an initial 
compensable rating of 10 percent, but that the preponderance 
of the evidence is against the claim for an initial rating 
higher than 10 percent.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application, as the Board finds that an initial compensable 
rating of 10 percent is warranted for the entire period since 
the date of receipt of his claim for service connection.  See 
Fenderson, supra.




ORDER

Entitlement to service connection for right hip arthritis, 
claimed as secondary to service-connected left knee 
arthritis, is granted.

Entitlement to an initial compensable rating of 10 percent, 
from January 20, 2006, to October 3, 2006, is granted for 
patellofemoral pain syndrome, right knee, subject to the laws 
and regulations controlling the award of monetary benefits.

Entitlement to an increased rating for patellofemoral pain 
syndrome, right knee, currently rated at 10 percent, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


